ORDER
PER CURIAM:
Vianello Forensic Consulting, LLC, appeals the judgment of the Jackson County Circuit Court following bench trial in a civil ease. It raises six points on appeal complaining about two issues. First, it says the trial court erred in relying on opinion *680testimony by an expert witness. Second, it says the trial court erred in relying on settlement discussions between the parties and settlements made by pertinent parties. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).